—Judgment, Supreme Court, New York County (Leslie Crocker Snyder, J.), rendered November 10, 1998, convicting defendant, upon his plea of guilty, of conspiracy in the first degree and murder in the second degree, and sentencing him to concurrent terms of 25 years to life, unanimously affirmed.
The sentencing court properly exercised its discretion in denying defendant’s application to withdraw his guilty plea after affording defendant a full opportunity to present his claims (see, People v Frederick, 45 NY2d 520). The court properly concluded that defendant’s challenges to the plea were contradicted by his plea allocution and that the plea was voluntary. Defendant’s claim that his plea resulted from threats emanating from one or more codefendants was vague and unsubstantiated. Moreover, at the time of the plea, defendant unequivocally answered that his plea was not the product of threats or coercion. Defendant’s claim of innocence of the murder charge is contradicted by his detailed factual allocution. We have considered and rejected defendant’s remaining arguments. Concur — Rosenberger, J. P., Mazzarelli, Ellerin, Saxe and Buckley, JJ.